DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant’s Arguments/Remarks”, filed 03/31/2021, with respect to the 112(d) rejection of Claim 3, have been fully considered and are persuasive.  The 112(d) rejection of Claim 3 has been withdrawn. 
3. Applicant’s arguments with respect to Claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5. The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


7. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
8. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
9. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
10. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	11. Regarding Claims 1, 8, and 15, the phrase “a controller… configured to control” meets the first two prongs of the 3 prong test, but does not meet the third, as “a controller” provides sufficient structure for the recited function. 
	12. Regarding Claims 14 and 15, the phrase “a first switch… configured to turn on or off” meets the first two prongs of the 3 prong test, but does not meet the third, as “a switch” provides sufficient structure for the recited function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13. Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
15. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17. Claims 1, 3, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 20080103560 awarded to Powell et al, hereinafter Powell.
18. Regarding Claim 1, Powell teaches an apparatus for phototherapy treatment (abstract) of a pet, the apparatus comprising: a grippable main body (Para. 0039, Lines 2-3, “The housing 210 of the phototherapy device 200 may be ergonomically shaped so a user can easily grip it”) having first head and a second head (Fig. 4b), which are respectively configured to emit light (abstract), wherein the first head is positioned at a first end of the main body, and the second head is positioned at a second end, 

19. Regarding Claim 3, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above, wherein the plurality of the first LED modules are configured to emit light having one or more colors, which are different from a color of light emitted by the at least one second LED module (abstract).

	20. Regarding Claim 8, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above, further comprising: a timer for measuring a time, wherein the controller is configured to control the plurality of first LED modules and the at least one second LED module irradiating the light to be turned off when a time set by the timer elapses (Para. 0044 describing the controller being used on device 200, and 0048 describing how the controller can measure a time for either LED head and turn either head off after the time is up).

.

Claim Rejections - 35 USC § 103
22. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.

26. Claims 2, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20080103560 awarded to Powell et al, hereinafter Powell.
27. Regarding Claim 2, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above, wherein the plurality of the first LED modules are configured to emit light having a wavelength of 630 nm (Para. 0017, Lines 5-6, “The red wavelengths may range between about 630 nanometers and about 680 nanometers”). Powell does not teach wherein the at least one second LED module is configured to emit light having a wavelength of 405 nm. However, Powell does teach the usage of light at 405 nm for the purpose of skin treatment (Para. 0022), and usage of this wavelength in another embodiment (Para. 0017).
28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell, i.e. by having the second LED array emit light at 405 nm, for the predictable purpose of substituting known treatment wavelengths to treat another dermatological condition. 

29. Regarding Claim 7, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above. Powell does not teach wherein the apparatus further comprises: a switch disposed on the main body to turn on or off the plurality of first LED modules and the at least one second LED 
30. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell, i.e. by adding an on/off switch to control the first and second LED modules, as the usage of an on/off switch is a known technique and improves the embodiment cited in Claim 1 in a similar way to the alternate embodiment.

31. Regarding Claim 9, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1. Powell does not teach wherein the apparatus further comprises: a battery disposed in the main body to supply power to the first LED module, the second LED module, and the controller. However, in another embodiment Powell does teach wherein a similar apparatus does contain a battery to supply power to the LED modules and controller (Para. 0037).
32. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell, i.e. by including a battery to power the electrical components of the apparatus, as the usage of a battery is a known technique and improves the embodiment cited in Claim 1 in a similar way to the alternate embodiment.

33. Regarding Claim 10, modified Powell makes obvious the apparatus of Claim 9, as set forth in the rejection to Claim 9 above. Modified Powell does not teach wherein the apparatus further comprises: a charging terminal disposed in the main body to charge the battery. However, in another embodiment Powell does teach the usage of a charging terminal (Para. 0037). 
34. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell, i.e. by including a charging terminal to recharge 

35. Regarding Claim 11, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above. Powell does not teach wherein the apparatus further comprises: a first switch disposed on the main body to turn on or off the plurality of first LED modules; and a second switch disposed on the main body to turn on or off the at least one second LED module, wherein the first switch is position closer to the plurality of first LED modules than the at least one second LED module, and the second switch is positioned closer to the at least one second LED module than the plurality of first LED modules. However, in another embodiment, Powell teaches the usage of separate on/off switches to control two different arrays, each array emitting light of a different wavelength (Para. 0034). 
36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell, i.e. by using separate on/off switches to control the first and second LED modules, as the usage of separate on/off switch for separate components is a known technique and improves the embodiment cited in Claim 1 in a similar way to the alternate embodiment. Further, the placement of the first and second switches is made obvious as an aesthetic design choice (see MPEP 2144.04). 

37. Claims 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20080103560 awarded to Powell et al, hereinafter Powell, in view of U.S. Patent Application 20190357976 awarded to Youngquist et al, hereinafter Youngquist.
38. Regarding Claim 4, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above. Powell does not teach wherein the apparatus further comprises: an illumination lamp disposed in at least one head of the first and second heads of heads to illuminate the skin or the 
39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell by Youngquist, i.e. by adding the illumination source of Youngquist to either or both treatment heads of Powell, for the predictable purpose of combining the known prior art element of Powell’s illumination source with the apparatus of Powell for the predictable result of improving visibility of the treatment site. 

40. Regarding Claim 13, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above. Powell does not teach wherein the apparatus further comprises: an illumination lamp positioned at one of the first head and the second head, and configured to illuminate light on the skin of the pet. However, in the art of phototherapy for dermatological treatment, Youngquist teaches the usage of illumination source around the treatment light source to visualize the treatment area on the skin of the patient (Para. 0692).
41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell by Youngquist, i.e. by adding the illumination source of Youngquist to either or both treatment heads of Powell, for the predictable purpose of combining the known prior art element of Powell’s illumination source with the apparatus of Powell for the predictable result of improving visibility of the treatment site. 

42. Regarding Claim 14, modified Powell makes obvious the apparatus of Claim 11, as set forth in the rejection to Claim 11 above. Modified Powell does not teach or make obvious wherein the apparatus further comprises an illumination lamp positioned at the first head and the second head, and 
43. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell by Youngquist, i.e. by adding the illumination source of Youngquist to either or both treatment heads of Powell, for the predictable purpose of combining the known prior art element of Powell’s illumination source with the apparatus of Powell for the predictable result of improving visibility of the treatment site. Further, it would have been obvious to one of ordinary skill in the art for the first switch to be configured to turn on or off the illumination lamp, as well as the plurality of first LED modules as set forth in Claim 11, as one of ordinary skill would be aware of the need for a way turn the illumination lamp on/off, and the first switch controlling both the first LED and the illumination lamp is obvious for the purpose of making the component integral (see MPEP 2144.04). 

44. Regarding Claim 15, modified Powell further modified by Youngquist makes obvious the apparatus of Claim 14, as set forth in the rejection to Claim 14 above. Modified Powell further modified by Youngquist does not teach or make obvious wherein the controller is configured to: when the first switch is touched once, transmit a control signal to the illumination lamp such that only the illumination lamp is turned on; when the fist switch is touched once again, transmit another control signal to turn on the plurality of first LED modules after the illumination lamp, which was turned on, is turned off; and when the first switch is touched once more, transmit yet another control signal to turn off the plurality of first LED modules, thereby turning on or off the illumination lamp and the plurality of first LED modules. However, in the art of phototherapy for dermatological purposes, Youngquist teaches wherein 
45. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Powell further by Youngquist, i.e by controlling the illumination lamp and the plurality of first LED modules by multiple presses of a switch, for the predictable purpose of combining the known prior art element of Youngquist with the apparatus of Powell for the predictable result of controlling the plurality of first LED modules and illumination lamp. 

46. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20080103560 awarded to Powell et al, hereinafter Powell, in view of U.S. Patent 5415655 awarded to Fuller et al, hereinafter Fuller. 
47. Regarding Claim 5, Powell teaches the apparatus of Claim 1, as set forth in the rejection to Claim 1 above. Powell does not teach wherein the device further comprises: a light guide detachably coupled to at least one head of the first and second pair of heads to diffuse the light emitted from the at least one head. However, in the art of phototherapy, Fuller teaches a light guide attachable to a phototherapy device for the purpose of diffusing light (Fig. 6a, Col. 6 Line 63 to Col. 7, Line 3, “A tip 54 is attached to the distal end of wand 48, such as by a threaded hub 56, in the same manner as tip 22 is attached to wand 20 of prior art probe 10. As with prior art tip 22, tip 54 includes a light transmissive portion 58, which may have any desired shape. For example, as shown in the figures, transmissive portion 58 may be conical”).
48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Powell by Fuller, i.e. to add the attachable conical light diffuser of Fuller to either head of Powell, for the predictable purpose of combining the known prior art element of Fuller’s diffuser for the predictable result of diffusing the light from Powell’s device. 

49. Regarding Claim 6, Powell modified by Fuller makes obvious the apparatus of Claim 6, as set forth in the rejection to Claim 6. Powell modified by Fuller further makes obvious wherein the light guide has a shape of a hollow cone having a constant gradient and having both sides open (Fig. 6a). 

Conclusion
50. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
51. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	52. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	53. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

	55. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792